PER CURIAM: *
Appealing the Judgments in Criminal Cases, Janeen Avis Sefren and Samuel William Sefren raise arguments that are foreclosed by United States v. Contreras-Trevino, 448 F.3d 821, 824 (5th Cir.), cert. denied, — U.S. -, 127 S.Ct. 447, 166 L.Ed.2d 318 (2006), which held that a license plate frame is a “covering” under the Texas Transportation Code. The Government’s motion for summary affirmance is GRANTED, and the judgments of the district court are AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.